       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                  MDL No. 1:15-md-2657-FDS

                                                  This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION
                                                  All Actions

                                                  FILED UNDER SEAL


                     GLAXOSMITHKLINE LLC’S
    MEMORANDUM IN SUPPORT OF ITS MOTION TO COMPEL PLAINTIFFS’
    DISCOVERY RESPONSES RELATING TO THE ZAMBELLI-WEINER STUDY

       Over the past few months, a troubling pattern of facts has developed that calls into question

the independence and trustworthiness of one of the studies Plaintiffs’ experts have sought to place

at the center of this litigation. Revelations through discovery so far suggest that Plaintiffs have

been less than forthcoming, if not actually misleading, when describing the nature and extent of

their relationship (financial and otherwise) with April Zambelli-Weiner, Ph.D., the study author.

To create the appearance of scientific independence, Dr. Zambelli-Weiner provided the Court with

an affidavit that her counsel later described as containing “inaccurate” factual representations.

Plaintiffs, for their part, have downplayed their association with Dr. Zambelli-Weiner as limited

and irrelevant, yet they simultaneously try to hide behind a broad view of the protections available

for work product and consulting experts under Federal Rule of Civil Procedure 26. Their

conflicting positions cannot be squared. Accordingly, GSK asks this Court to compel complete

responses to its written discovery requests. To the extent Plaintiffs seek to withhold responsive

documents as work product, the documents should be produced to the Court for in camera review.
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 2 of 18



                                  FACTUAL BACKGROUND

       On August 10, 2018, GSK served requests for production seeking, among other things,

communications between Plaintiffs’ counsel and Dr. Zambelli-Weiner or TTi Health Research &

Economics (“TTi”) regarding her study on ondansetron and the risk of birth defects (the “Study”). 1

Specifically, Request No. 6 asked Plaintiffs to produce “all communications between Plaintiffs’

Attorneys and the TTi research organization, or any of its owners or employees, regarding any of

the studies identified in Request No. 5.” See GSK’s Requests for Production, Aug. 10, 2018

(“GSK’s Aug. 2018 RFPs”), No. 6 (attached as Ex. A). Plaintiffs objected on the basis that it called

for information not discoverable under Fed. R. Civ. P. 26(b)(3) and 26(b)(4)(D) and provided no

responsive communications. Pls.’ Obj. and Resp. to GSK’s RFPs, Sept. 10, 2018 (“Pls.’ Sept. 2018

Resp.”), No. 6 (attached as Ex. B).

       GSK then issued a subpoena seeking Dr. Zambelli-Weiner’s deposition. Plaintiffs moved

for a protective order on November 26, yet never suggested that communications with Dr.

Zambelli-Weiner were protected from discovery as work product relating to a retained expert. See

Pls.’ Mot. for Protective Order, Doc. 1224. In fact, Plaintiffs cited to the Court’s statement that

“deposing scientists who are neither testifying experts nor consulting experts but simply scientists

in the field . . . is troublesome,” implying she was neither, while neglecting to mention that Dr.

Zambelli-Weiner had served as their consulting expert on Zofran. See id. at 6. Nevertheless, the

Court denied Plaintiffs’ motion on December 7. See Doc. 1243.




1
 Published as Zambelli-Weiner A, Via C, Yuen M, Weiner DJ, Kirby RS. First trimester ondansetron
exposure and risk of structural birth defects. Reprod Toxicol 2019;83:14-20.
                                                 2
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 3 of 18



       Then, on January 9, 2019, attorney Robert Rudolph filed a motion for protective order on

Dr. Zambelli-Weiner’s behalf, based on her affidavit, in which she swore under penalty of perjury

that she had “not been retained as an expert witness by any party in this case” and had “no direct

factual information about the litigation.” See Aff. of Dr. Zambelli-Weiner at ¶ 5 (Doc. 1272),

attached as Ex. C. When the parties convened for a status conference on January 16, 2019,

Plaintiffs’ counsel made no attempt to correct the record, which they knew was false, despite the

fact that the Court indicated its willingness to rule on the papers as they stood. See Tr. at 7:5-17

(Jan. 16, 2019) (attached as Ex. D). Instead, Plaintiffs’ counsel suggested merely that Dr. Zambelli-

Weiner planned to file a reply brief. Id. at 7:5-10. However, no such brief was filed, and the Court

denied the motion on January 18, 2019. Doc. 1292. Hours after the motion was denied, Dr.

Zambelli-Weiner’s counsel filed an emergency motion to withdraw, citing factual representations

in Dr. Zambelli-Weiner’s original affidavit that counsel had learned to be “inaccurate.” Emergency

Mot. to Withdraw Appearance for Non-Party April Zambelli-Weiner, Ph.D., Doc. 1293 at 3. Her

counsel also filed a “Notice Advising the Court of Factual Inaccuracies in Non-Party April

Zambelli-Weiner Ph.D.’s Affidavit and Motion for Protective Order,” which explained that her

counsel “received information indicating that certain of the factual assertions in [her] Motion for

Protective Order and Affidavit were inaccurate.” Doc. 1294.

       It was not until January 29, 2019, that Dr. Zambelli-Weiner served on the parties a

Supplemental Affidavit, which acknowledged that her company, TTi, had entered into two

“consulting arrangement[s]” with the Grant & Eisenhofer firm, lead counsel for Plaintiffs.

Zambelli-Weiner Supp. Aff. at ¶¶ 1, 3 (attached as Ex. E). These “arrangements” covered two

discrete time periods: “December 10, 2014[,] to approximately March 2015” and “March 29,

                                                 3
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 4 of 18



2017[,] to approximately November 2017.” Id. Dr. Zambelli-Weiner has not filed the

Supplemental Affidavit with the Court, nor has her counsel or Plaintiffs’ counsel corrected any

“factual inaccuracies” about their relationship with Dr. Zambelli-Weiner.

       In response to the revelations from Dr. Zambelli-Weiner, GSK promptly served necessary

additional interrogatories and requests for production on Plaintiffs on January 30, 2019 (“GSK’s

Jan. 2019 Interrogatories and RFPs,” attached as Ex. F). Plaintiffs responded on March 1, objecting

to five of the six requests. See Pls.’ Steering Committee’s Obj. and Resp. to GSK’s Second Set of

Interrogatories and Fifth Set of Requests for Production, Mar. 1, 2019 (“Pls.’ Mar. 2019 Resp.”),

attached as Ex. G.

                                          ARGUMENT

       The Court should reject each of Plaintiffs’ baseless objections related to this litigation-

changing development. Specifically, GSK seeks to compel full responses to the following

discovery requests:

      Communications with TTi and the Zambelli-Weiner Authors (GSK’s Aug. 2018 RFPs,

       No. 6): In Request No. 6, GSK sought communications between Plaintiffs’ counsel and

       TTI or any of its owners or employees regarding certain ondansetron studies, including the

       study published by Dr. Zambelli-Weiner. Plaintiffs objected, claiming that the request

       “calls for information that is not discoverable under Fed. R. Civ. P. 26(b)(3) and

       26(b)(4)(D).” They produced nothing in response to this request.

      Payments to TTi and the Zambelli-Weiner authors, including related documentation

       (GSK’s Jan. 2019 Interrogatories and RFPs, Interrogatory Nos. 1-2 and RFP No. 2):

       Through Interrogatory Nos. 1 and 2, GSK asked Plaintiffs to identify any payment,

                                                4
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 5 of 18



       compensation, or donation provided by any Plaintiffs’ Leadership Attorney to TTi or the

       Zambelli-Weiner authors within the last five years and, for each, state the date, amount,

       and purpose. Request for Production No. 2 sought copies of any invoices, billing

       statements, documentation, or correspondence regarding any such payments. Plaintiffs

       refused to provide a complete answer and asserted a boilerplate objection, stating that the

       “request exceeds the scope of permissible discovery under Federal Rule of Civil Procedure

       26.” They further claimed that the request exceeds the scope of a stipulation of the parties

       related to testifying experts. Except as to Dr. Kirby (whom they claimed not to have paid),

       Plaintiffs limited their response to payments they made to TTi related to Zofran.

      Written agreements or consulting arrangements (GSK’s Jan. 2019 Interrogatories and

       RFPs, RFP No. 1): In Request for Production No. 1, GSK sought copies of any written

       agreement or consulting arrangement between any Plaintiffs’ Leadership Attorney or their

       firms or representatives and TTi or any of the Zambelli-Weiner authors. Plaintiffs objected,

       claiming that the “request calls for information that is not discoverable under Fed. R. Civ.

       P. 26(b)(3) and 26(b)(4)(D).”

      Written materials from Mass Torts Made Perfect (GSK’s Jan. 2019 Interrogatories and

       RFPs, RFP No. 3): In Request for Production No. 3, GSK sought written materials

       presented or prepared in connection with the “Zofran Litigation Update” at the Mass Torts

       Made Perfect conference in October 2015. Again, Plaintiffs objected and invoked Rule

       26(b)(3) and 26(b)(4)(D).

       As explained below, Plaintiffs’ objections are misplaced. The information and documents

GSK seeks related to their financial entanglements with TTi and Dr. Zambelli-Weiner are not only

                                                5
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 6 of 18



relevant, but critical to Plaintiffs’ reliance on the Zambelli-Weiner study to prop up one of their

“lines of evidence.” See Pls.’ Opp. to GSK’s Mot. to Exclude Pls.’ Gen. Causation Experts at 82-

83. Plaintiffs must make a full and complete disclosure.

I.     GSK’s Motion Should Be Automatically Allowed Due to Plaintiffs’ Refusal to
       Participate in a Discovery Conference.

       On March 8, as required by Local Rule 37.1(a), counsel for GSK emailed six of Plaintiffs’

Leadership Attorneys requesting to meet and confer regarding the discovery responses Plaintiffs

served on March 1. A few hours later, in correspondence to the Court regarding scheduling of a

Daubert hearing, Plaintiffs’ counsel acknowledged that GSK had requested “additional follow up

on discovery of Plaintiffs’ lawyers” (see Doc. 1390), yet, consistent with their earlier insistence

that the Daubert record be “frozen,” Plaintiffs’ counsel never responded to GSK’s request to meet

and confer.

       The Court should not condone Plaintiffs’ transparent efforts to withhold discovery from

GSK, stall, and prevent these important facts from coming to light before the Daubert hearing.

Under Local Rule 37.1(a), a party is obligated to respond to a request for a discovery conference

within seven days. Failure to respond “shall be grounds for sanctions, which may include

automatic allowance of the motion.” LR 37.1(a); see also Cohen v. City of Newton, 248 F.R.D. 92,

92 (D. Mass. Feb. 19, 2008) (automatically allowing a motion to compel when the opposing party

failed to respond to a party’s request to arrange a discovery conference). While Plaintiffs may

rather avoid additional harmful facts about their “financial support” of the Zambelli-Weiner study,

they cannot simply refuse to participate in the process as the rules require. The Court should

enforce the letter of the local rules and grant GSK’s motion.



                                                6
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 7 of 18



II.    In Any Event, Communications Pre- and Post-Dating the Claimed Consulting
       Relationship Are Not Protected.

       By using Dr. Zambelli-Weiner’s purportedly independent study to support their causation

theory, while at the same time trying to shield all of their communications with the study author,

Plaintiffs are trying to have it both ways. Although Rules 26(b)(3)(A) and 26(b)(4)(D) provide

certain protections for work product prepared by parties in anticipation of litigation or trial and

facts and opinions held by consulting experts, they do not provide a blanket protection when a

party then tries to capitalize on the claimed independence of the consultant’s work. See In re

PolyMedica Corp. Sec. Litig., 235 F.R.D. 28, 32-33 (D. Mass. 2006) (“A party cannot put attorney-

client communications at issue by raising the defense and then assert the privilege to shield any

unfavorable evidence. . . . The same concern for fairness underlies the treatment of discovery of

experts under Federal Rule of Civil Procedure 26(b)(4).”).

       Plaintiffs’ expert epidemiologist, Dr. Carol Louik, asserts her reliance on the Study. See

Supp. Expert Report of Carol Louik, Sc.D., Nov. 11, 2018 (JA000675). All the while, Plaintiffs

have maintained that they had no influence over the results of the Study, despite evidence that has

been brought to light

                                                                                      . See GSK’s

Memo. in Supp. of Its Mot. to Compel Testimony from Dr. Carol Louik (Doc. 1382-1). If they are

allowed to shield their communications with Dr. Zambelli-Weiner, GSK and the Court will be

forced to take Plaintiffs and Dr. Zambelli-Weiner at their word. Plaintiffs have injected the Study,

and its purported independence, as a key factual issue in this litigation. Communications that

would shed light on this topic should be produced.



                                                 7
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 8 of 18



       Even if Plaintiffs’ counsel’s communications with Dr. Zambelli-Weiner are entitled to

protection as materials prepared in anticipation of litigation or as communication with non-

testifying experts, this shield does not apply to communications that pre- or post-date their claimed

consulting relationship. Courts recognize that non-testifying experts can have multiple roles. See

Bartram, LLC v. Landmark Am. Ins. Co., No. 1:10-cv-00028-SPM-GRJ, 2011 WL 28448, *3

(N.D. Fla. Jan. 24, 2011). For example, “[t]he expert may be considered a normal fact witness

before the expert has been retained then may become a non-testifying expert witness after the

expert is retained.” Id. In such a situation, communications with the expert while he acted as a fact

witness are not protected. See id. (holding that a later-retained consulting expert’s pre-retention

communications with a party were not protected under Rule 26(b)(4)(D)). The Advisory

Committee notes explains that experts “whose information was not acquired in preparation for trial

but rather because he was an actor or viewer with respect to transactions or occurrences that are

part of the subject matter of the lawsuit” are not protected by this rule. Ad. Comm. Notes Fed. R.

Civ. P. 26. Instead, “[s]uch an expert should be treated as an ordinary witness.” Id.

       Here, Dr. Zambelli-Weiner has identified two finite periods during which she claims to

have been working as a consultant for Plaintiffs’ counsel: (1) December 10, 2014, to approximately

March 2015 and (2) March 29, 2017 to approximately November 2017. Zambelli-Weiner Supp.

Aff. at ¶¶ 1, 3. Communications with Dr. Zambelli-Weiner outside of these periods are not

protected from disclosure because she was not a consultant for Plaintiffs. See In re Grassi, No.

3:12-CV-00344-RCJ, 2013 WL 6623189, at *1 (D. Mass. Dec. 13, 2013), citing favorably, Rocky

Mountain Natural Gas v. Cooper Indus., 166 F.R.D. 481, 482 (D. Colo. 1996) (courts allow “a

party to engage in discovery with respect to information consultive experts acquired prior to being

                                                 8
          Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 9 of 18



retained by an opposing party in anticipation of the underlying litigation”); see also Eliasen v.

Hamilton, 111 F.R.D. 396, 403 (N.D. Ill. 1986) (explaining that “the purpose of [rule 26(b)(4)(D)]

is to protect from discovery only those facts and opinions the expert has acquired and developed

for the client who hired him in anticipation of litigation or for trial”).

           Through discovery directed to Dr. Zambelli-Weiner, it has come to light that Plaintiffs’

counsel, in fact, communicated with her by email at least twice outside of her consulting periods,

when she was working to publish her supposedly independent study on Zofran.




                                                                             2
                                                                                 See Resp. to Notice of

Deposition Duces Tecum at 4, attached as Ex. H. In addition,

                                                                                                 . Zambelli-

Weiner Dep. Part I at 50:16-51:14 (Feb. 1, 2019), attached as Ex. I. None of these emails have

been produced by Plaintiffs. Plaintiffs must make a full and complete production in response to

GSK’s RFP No. 6.

III.       Plaintiffs’ Payments to the Zambelli-Weiner Authors Are “Relevant to Bias,
           Irrespective of Whether the Financial Relationship Was Related Specifically to
           Zofran”3 and Should Be Produced (Interrogatory Nos. 1-2, RFP No. 2).

           Plaintiffs’ objections to fully disclosing the payments that their leadership attorneys made

to TTi or the Zambelli-Weiner study authors should be overruled. Plaintiffs cannot hide behind


2
    She did not offer that detailed disclosure in her article.
3
    Pls.’ Memo. in Supp. of Pls.’ Proposed Defendant Fact Sheet at 6, Apr. 8, 2016 (Doc. 205).
                                                          9
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 10 of 18



any prior stipulation. The information and documents sought by GSK are relevant, and nothing in

Rule 26 prevents their disclosure.

       A.      The parties’ stipulation as to testifying experts is irrelevant.

       At the outset of depositions of testifying expert witnesses, the parties agreed not to seek

production of invoices and documentation of the payments made to the testifying expert witnesses.

Instead, the parties agreed to accept disclosure of the total amount of the expert’s compensation

for work related to Zofran. Non-testifying consultants were never discussed as part of this

agreement, and Plaintiffs cannot credibly argue that the stipulation somehow covers Plaintiffs’

payments to TTi and/or the Zambelli-Weiner authors, which, due in large part to Plaintiffs’

obfuscation, have only come to light in the past seven weeks. Their objection invoking this

stipulation is frivolous and should be ignored.

       B.      Plaintiffs’ non-specific objection citing the “scope of permissible discovery” is
               improper and unfounded.

       Plaintiffs’ generic objections to Interrogatory Nos. 1 and 2 and RFP No. 2 should be

considered waived. Federal Rule of Civil Procedure 33(b)(4) is clear: “The grounds for objecting

to an interrogatory must be stated with specificity. Any ground not stated in a timely objection is

waived unless the court, for good cause, excuses the failure.” Plaintiffs’ claim that the

interrogatories “exceed[] the scope of permissible discovery under Federal Rule of Civil Procedure

26” is hardly the specificity required in a proper objection, as Rule 26 includes multiple subparts

on “General Provisions Governing Discovery.” Plaintiffs provide no explanation as to how Rule

26 supports their refusal to answer, and there is no good cause to excuse this disregard of their

obligations in properly responding to discovery.



                                                  10
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 11 of 18



        Even giving Plaintiffs the benefit of the doubt, and assuming that they intended to assert a

relevance objection, it is baseless. Plaintiffs’ choice to limit their response to payments specifically

related to Zofran is not only unjustifiable in this situation, but it is irreconcilable with the position

they took at the outset of this litigation and the standard that they fought to impose on GSK. As

the parties negotiated the Defendant Fact Sheet (DFS) for GSK to complete in each and every case,

Plaintiffs asked GSK to identify all consulting relationships with any treating healthcare provider

identified by any plaintiff, including any payments made, regardless of whether the consulting

relationships or payments related to Zofran. Pls.’ Memo. in Supp. of Pls.’ Proposed Defendant

Fact Sheet at 6, Apr. 8, 2016 (Doc. 205). They argued that “[c]onsultants for pharmaceutical

companies tend to be loyal and may have unfair biases in favor of the company regardless of the

subject matter of the financial relationship. Limiting this information to specifically Zofran-only

consultants could result in concealing information as to biases.” Id. at 7. The Court accepted

Plaintiffs’ position as to this part of the DFS (see MDL Order No. 12 [Doc. 253-1]), and GSK has

since completed hundreds of DFSs without limiting its searches to consulting relationships and

payments specifically related to Zofran. Now, when it comes to their own payments and consulting

relationships, Plaintiffs take the complete opposite position.

        If Plaintiffs can justify requiring GSK to search for any payments it may have made to any

number of treating healthcare providers that each of the 400+ plaintiffs in this MDL have

identified, without date limitations, regardless of whether the payments related specifically to

Zofran, the same should be true for the payments Plaintiffs’ Leadership Attorneys made to TTi or

the Zambelli-Weiner authors. What is good for the goose is good for the gander. Moreover, unlike

the DFSs that GSK has completed, GSK’s interrogatories to Plaintiffs seek a narrow set of facts

                                                   11
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 12 of 18



and documents that are limited to a discrete set of parties (TTi and the five study authors) and are

confined to the last five years.

       The court in In re Welding Fume Product Liability Litigation recognized the necessity of

disclosing information relating to the identities of consulting experts, including payments made to

them, when the consulting experts’ scientific literature was being used at trial. In re Welding Fume

Prod. Liab. Litig., 534 F. Supp. 2d 761 (N.D. Ohio 2008). Indeed, the court observed the very real

potential for prejudice:

       First, … authors may be of the impression that future payments could be
       forthcoming if the science they generate favors the position of the potential payors.
       Second, and more important, it is at least possible that the consultation would have
       the effect of coloring the views of the scientist, rendering the ultimate opinions less
       than objective.

Id. at 770-71. The same concerns have materialized here. Information about payments made to

TTi and the Zambelli-Weiner authors will shed light on their potential bias, regardless of whether

the payments were specifically earmarked as Zofran-related payments. Further, Plaintiffs’ counsel

has represented both that “Plaintiffs’ Leadership Attorneys paid $210,000 as financial support

relating to” Dr. Zambelli-Weiner’s study and that they “did absolutely nothing to directly

financially support the study or pay anything in support of the study.” Compare Pls.’ Mar. 2019

Resp., No. 1, with March 5, 2019, Tr. at 12:19-21, attached as Ex. J. The only point that is clear in

these contrary representations is that seeing the actual billing statements and invoices is necessary.

IV.    Even if Protected Under Rule 26(b)(3) or 26(b)(4)(D), the Circumstances Justify the
       Production of Written Agreements with the Zambelli-Weiner Authors.

       Plaintiffs’ objections to producing written agreements or consulting arrangements between

Plaintiffs’ Leadership Attorneys and TTi or the Zambelli-Weiner authors should be overruled.

Even if Plaintiffs could satisfy their burden of showing that the rules protect the documents from

                                                 12
       Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 13 of 18



disclosure,4 the circumstances warrant production here because of Plaintiffs’ and Dr. Zambelli-

Weiner’s irreconcilable representations regarding the critical issue of their so-called consulting

relationship. Plaintiffs cite Rule 26(b)(3)(A), which provides:

        (A)      Documents and Tangible Things. Ordinarily, a party may not discover documents
                 and tangible things that are prepared in anticipation of litigation or for trial by or
                 for another party or its representative (including the other party’s attorney,
                 consultant, surety, indemnitor, insurer, or agent). But, subject to Rule 26(b)(4),
                 those materials may be discovered if:

                 (i) they are otherwise discoverable under Rule 26(b)(1); and

                 (ii) the party shows that it has substantial need for the materials to prepare its case
                 and cannot, without undue hardship, obtain their substantial equivalent by other
                 means.

Plaintiffs also rely on Rule 26(b)(4)(D), which provides certain protections for non-testifying

consultants:

        (D)      Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by
                 interrogatories or deposition, discover facts known or opinions held by an expert
                 who has been retained or specially employed by another party in anticipation of
                 litigation or to prepare for trial and who is not expected to be called as a witness at
                 trial. But a party may do so only:

                 (i) as provided in Rule 35(b); or

                 (ii) on showing exceptional circumstances under which it is impracticable for the
                 party to obtain facts or opinions on the same subject by other means.

        On its face, Rule 26(b)(4)(D) applies to “interrogatories or deposition,” while GSK seeks

written agreements or consulting arrangements through a request for production directed to



4
  The party asserting protection for work product or non-testifying experts bears the burden of establishing
that it applies. See In re PolyMedica Corp. Sec. Litig., 235 F.R.D. at 31 (“This Court noted in In re Grand
Jury Subpoena that ‘the party asserting an applicable privilege has the burden of establishing that it applies’
and that the privilege’s applicability must be demonstrated by a fair preponderance of the evidence. While
that case addressed the work-product doctrine and Rule 26(b)(3), the same standard ought to apply to the
protection of non-testifying experts under [Rule 26(b)(4)(D)].”) (citations omitted).
                                                      13
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 14 of 18



Plaintiffs’ counsel. But even assuming that Plaintiffs can adequately demonstrate that the

documents GSK seeks warrant protection as materials prepared in anticipation of trial (Rule

26(b)(3)) or as “facts known or opinions held by” a consulting expert (Rule 26(b)(4)(D)), the

exceptions of both rules would apply.

       The facts about Dr. Zambelli-Weiner’s study and Plaintiffs’ involvement have been a

persistently moving target. Dr. Zambelli-Weiner first averred under oath that she had “not been

retained as an expert witness by any party in this case.” Jan. 9, 2019 Aff. of Dr. Zambelli-Weiner

at ¶ 5 (Doc. 1272), Ex. C. She acknowledged receiving funds from Plaintiffs’ attorneys, which she

claimed was for “unrelated work” (id. at ¶ 8)

(Zambelli-Weiner Dep. Part I at 138:6-141:3, Ex. I). The story changed when Plaintiffs stated, in

their interrogatory responses, that “Plaintiffs’ Leadership Attorneys paid $210,000 as financial

support relating to” Dr. Zambelli-Weiner’s study. See Pls.’ Mar. 2019 Resp., No. 1, Ex. G. Then,

curiously, at the March 5, 2019, status conference, Plaintiffs told the Court that they “did

absolutely nothing to directly financially support the study or pay anything in support of the study.”

March 5, 2019, Tr. at 12:19-21, Ex. J. There is no way to get to the truth on this important issue

without seeing the agreements themselves.

V.     Plaintiffs Waived Any Protection as to Written Materials Presented or Prepared in
       Connection with the Mass Torts Made Perfect Conference.

       Plaintiffs’ objection to producing written materials from the Mass Torts Made Perfect

conference should be overruled. Even if such materials fell within Rules 26(b)(3) and 26(b)(4)(D),

any protection would be waived. Waiver of work product protection occurs by “disclosing material

in a way inconsistent with keeping it from an adversary.” Blattman v. Scaramellino, 891 F.3d 1, 5

(1st Cir. 2018); see also Ecuadorian Plaintiffs v. Chevron Corp., 619 F.3d 373, 377-78 (5th Cir.
                                                 14
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 15 of 18



2010) (Protection for work product and for non-testifying consultants can be waived if disclosure

“has substantially increased the opportunities for potential adversaries to obtain the information.”).

        Here, the materials GSK seeks were those presented or prepared in connection with the

“Zofran Litigation Update” presented by Plaintiffs’ Co-Lead Counsel and Dr. Zambelli-Weiner at

the Mass Torts Made Perfect conference in October 2015. The annual conferences are marketed

as “the largest gatherings of mass torts attorneys in the world with over 1000 participants from 500

law firms.” See Mass Torts Made Perfect, available at: https://mtmp.com/registration/.

Registration is open to all attorneys, exhibitors, sponsors, legal assistants, and employees of

companies engaged in providing services to the legal profession. See id. Indeed, Dr. Zambelli-

Weiner considered her participation in the Mass Torts Made Perfect conference to be a business

development opportunity. Zambelli-Weiner Dep. Part I at 108:2-109:1, Ex. I.

        There is no justification for protecting written materials presented or prepared in

connection with a public conference attended by over a thousand people. Plaintiffs’ counsel’s use

of such materials at this type of widely attended conference underscores the fact that they never

meant to keep the materials to themselves; the materials were disclosed in a way inconsistent with

keeping it from an adversary. Further, written materials related to this conference are critical to

understanding Dr. Zambelli-Weiner’s claimed independence during the time leading up to her

Zofran study, and it is impractical, if not impossible, to obtain these materials created by Plaintiffs’

counsel through alternative sources. GSK sought these materials from Dr. Zambelli-Weiner, who,

subject to objections, stated that she was not in possession of any presentation materials or

handouts from the conference. See Feb. 15, 2019 Letter to Eva Canaan, Ex. L to GSK’s Mot. to

Compel Dr. Zambelli-Weiner, No. 15 (Doc. 1389-12). In the next several weeks, the Court will

                                                  15
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 16 of 18



consider the admissibility of Plaintiffs’ experts; every one of these experts with a causation opinion

considered and relied on Dr. Zambelli-Weiner’s study. The requested materials should be

produced without further delay so that these important facts can be considered.

                                          CONCLUSION

       The Court should grant GSK’s Motion to Compel and order Plaintiffs to fully respond to

No. 6 of GSK’s Aug. 2018 RFPs and Interrogatory Nos. 1-2 and RFP Nos. 1-3 of GSK’s Jan. 2019

Interrogatories and RFPs.




                                                 16
     Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 17 of 18



Dated: March 19, 2019
                                 Respectfully submitted,

                                  /s/ Jennifer Stonecipher Hill
                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice

                                 Mark D. Seltzer (BBO # 556341)
                                 Brain K. French (BBO # 637856)
                                 NIXON PEABODY LLP
                                 100 Summer Street
                                 Boston, MA 02110
                                 Telephone: 617-345-1000
                                 Facsimile: 617-345-1300
                                 mseltzer@nixonpeabody.com
                                 bfrench@nixonpeabody.com

                                 George W. Vien (BBO # 547411)
                                 DONNELLY, CONROY & GELHAAR LLP
                                 260 Franklin Street, Suite 1600
                                 Boston, MA 02110
                                 Telephone: 617-720-2880
                                 Facsimile: 617-720-3554
                                 gwv@dcglaw.com

                                 Attorneys for Defendant GlaxoSmithKline LLC




                                    17
      Case 1:15-md-02657-FDS Document 1406 Filed 03/19/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.




                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 18
